 

Exhibit 10.3

 



MARKER THERAPEUTICS, INC.

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT, effective as of February 6, 2019 (the "Effective
Date"), is by and between Marker Therapeutics, Inc. a Delaware corporation (the
"Company"), having offices at 3200 Southwest Freeway #2240, Houston, Texas 77027
and at 5 W Forsyth St, Jacksonville, FL 32202 (the "Company Premises") and
Mythili Koneru, M.D. Ph.D. (the "Executive").

 

WHEREAS, the Company desires to employ Executive as its Senior Vice President
Clinical Development and to provide Executive with certain compensation and
benefits in return for Executive's services, and Executive agrees to be retained
by the Company in such capacity and to receive the compensation and benefits on
the terms and conditions set forth herein;

 

WHEREAS, the Company and Executive desire to enter into this Employment
Agreement (the "Agreement") effective as of the Effective Date in order to
memorialize the terms and conditions of Executive's employment by the Company
upon and following the Effective Date; and

 

WHEREAS, Executive's agreement to and compliance with the provisions in Sections
9 through 11 of this Agreement are a material factor, material inducement and
material condition to the Company's entering into this Agreement. Moreover,
Executive acknowledges that a substantial portion of the value of the employment
of Executive is Executive's promises to refrain from competing with the Company
as identified in Sections 9 through 11 of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1. At-Will Employment. The Company and Executive acknowledge that either party
has the right to terminate Executive's employment with the Company at any time
for any reason whatsoever, with or without cause, subject to the provisions of
Section 6 and 7 herein. This at-will employment relationship cannot be changed
except in a writing signed by both Executive and the Board of Directors of the
Company (or a duly authorized committee thereof, if applicable) (the "Board").
Any rights of Executive to additional payments or other benefits from the
Company upon any such termination of employment shall be governed by Section 7
of this Agreement.

 

2. Position. Executive shall serve as the Senior Vice President Clinical
Development of the Company with the responsibilities, rights, authority and
duties pertaining to such offices as are established from time to time by the
Chief Executive Officer of the Company, and Executive shall report to the Chief
Executive Officer of the Company. Executive shall also act as an officer and/or
director and/or manager of such Affiliates of the Company as may be designated
by the Chief Executive Officer of the Company from time to time, commensurate
with Executive's office, all without further compensation, other than as
provided in this Agreement. As used herein, "Affiliate" means any entity that
directly or indirectly controls, is controlled by, or is under common control
with, the Company.

 

 

 

 

3. Commitment. Executive will devote substantially all of her business time and
best efforts to the performance of her duties hereunder; provided, however, that
Executive shall be allowed, to the extent that such activities do not interfere
with the performance of her duties and responsibilities hereunder and do not
conflict with the financial, fiduciary or other interests of the Company (or its
Affiliates), as determined in the sole discretion of the Chief Executive Officer
of the Company, to manage her passive personal investments and to serve on
corporate, civic, charitable and industry boards or committees. Notwithstanding
the foregoing, Executive agrees that she shall only serve on for-profit boards
of directors or for-profit advisory committees if such service is approved in
advance in the sole discretion of the Chief Executive Officer of the Company.

 

4. Compensation.

 

(a) Base Salary. During Executive's employment with the Company, effective as of
the Effective Date, the Company shall pay Executive a base salary at the annual
rate of Three Hundred Fifty thousand dollars ($350,000), less payroll deductions
and withholdings, which shall be payable in accordance with the standard payroll
practices of the Company. Executive's base salary shall be subject to periodic
review and upward adjustment by the Board from time to time in the discretion of
the Board.

 

(b) Annual Performance Bonus. For each calendar year, Executive shall be
eligible to receive an annual performance bonus ("Annual Performance Bonus")
from the Company, with the target amount of such bonus equal to thirty-five
percent (35%) of Executive's annual base salary. The Annual Performance Bonus
will be based on achievement of individual and/or Company goals which are
established by the Board (or duly authorized committee thereof), in its sole
discretion at the beginning of each calendar year. Following the close of each
calendar year, the Board (or duly authorized committee thereof), will determine
whether Executive has earned an Annual Performance Bonus, and the amount of any
such bonus. Payment of the Annual Performance Bonus shall be expressly
conditioned upon Executive's employment with the Company on the date that the
Annual Performance Bonus is paid, except as provided in Section 7(b) and Section
7(c) below. The Annual Performance Bonus shall be paid within ninety (90) days
after the end of the calendar year for which it relates and may be payable in
such portion of cash and stock as the Board (or duly authorized committee
thereof), shall determine in its sole discretion. Executive's target Annual
Performance Bonus will be subject to periodic review and adjustment by the Board
from time to time.

 

(c) Equity Awards. Within ten days of your starting employment with the Company,
the Company will recommend to the Board of Directors that you be eligible to
receive 300,000 stock options under the Company's 2014 Omnibus Stock Ownership
Plan as amended (the "Plan"). From time to time, Executive will be eligible to
participate in and receive stock option or equity award grants under the Plan in
accordance with the terms and conditions of such Plan or plans in existence at
that time, in the discretion of the Board.

 

 

 

 

(d) Reimbursement of Business Expenses and Commuting. The Company shall
reimburse Executive for reasonable travel and other business expenses incurred
by Executive in the performance of her duties hereunder, in accordance with the
Company's policies as in effect from time to time.

 

(e) Signing Bonus. To compensate you for a bonus you have indicated would
shortly be due you from your present employer if you were to remain with that
employer, the Company within ten days of your starting employment with the
Company: a) will pay you $50,000; and, b) will recommend to the Board of
Directors that you be eligible to receive 10,000 stock options under the
Company's 2014 Omnibus Stock Ownership Plan. The Company will recommend to the
Board of Directors that these 10,000 stock options will vest immediately upon
your receipt.

 

(f) Reimbursement of Legal Expenses. Within ten days of presentation to Company
of adequate documentation of legal expenses incurred with respect to entering
into employment with the Company, Executive will be reimbursed up to $4,000.00.

 

5. Benefits. Subject to applicable eligibility requirements, Executive shall be
entitled to participate in all benefit plans and arrangements and fringe
benefits and programs that may be provided to senior executives of the Company
from time to time, subject to plan terms and generally applicable Company
policies. Executive is entitled to participate in personal time off and holiday
benefits, in accordance with the Company's policies as in effect from time to
time.

 

6. Termination.

 

(a) Termination. The employment of Executive under this Agreement shall
terminate upon the earliest to occur of any of the following events:

 

(i) the death of Executive;

 

(ii) the termination of Executive's employment by the Company due to Executive's
Disability pursuant to Section 6(b) hereof;

 

(iii) the termination of Executive's employment by Executive other than for Good
Reason (as hereinafter defined);

 

(iv) the termination of Executive's employment by the Company without Cause
(termination for Cause being defined in Section 6(c) and requiring the Notice of
Termination for Cause, if applicable, as described in Section 6(c) and 6(d));

 

(v) the termination of Executive's employment by the Company for Cause pursuant
to Section 6(c) after providing the Notice of Termination for Cause, if
applicable, as described in Section 6(c) and Section 6(d);

 

(vi) the termination by Executive of Executive's employment for Good Reason (as
hereinafter defined) pursuant to Section 6(e); or

 

(vii) the termination of Executive's employment upon mutual agreement in writing
between the Company and Executive.

 

 

 

 

(b) Disability. For purposes of this Agreement, "Disability" means that
Executive has been unable, for ninety (90) consecutive days, or for periods
aggregating one hundred and twenty (120) business days in any period of twelve
consecutive months, to perform Executive's duties under this Agreement with or
without reasonable accommodation, as a result of physical or mental impairment,
illness or injury, as determined in good faith by the Board. A termination of
Executive's employment for Disability shall be communicated to Executive by
written notice and shall be effective on the 10th day after sending such notice
to Executive (the "Disability Effective Date"), unless Executive returns to
performance of Executive's duties before the Disability Effective Date.

 

(c) Cause. For purposes of this Agreement, the term "Cause" shall mean (i)
Executive's willful misconduct which is demonstrably and materially injurious to
the Company's reputation, financial condition, or business relationships; (ii)
the failure of Executive to attempt in good faith to follow the legal written
direction of the Board; (iii) the failure by Executive to attempt in good faith
to perform the duties required of her hereunder (other than any such failure
resulting from incapacity due to physical or mental illness) within ten (10)
days after a written demand for substantial performance is delivered to
Executive by the Board which specifically identifies the manner in which it is
believed that Executive has failed to attempt to perform her duties hereunder;
(iv) Executive being convicted of, indicted for, or pleading guilty or nolo
contendere to, a felony or any crime involving dishonesty, fraud or moral
turpitude; (v) Executive's dishonesty with regard to the Company or in the
performance of her duties hereunder, which in either case has a material adverse
effect on the Company; (vi) Executive's material breach of this Agreement unless
corrected by Executive within ten (10) days of the Company's written
notification to Executive of such breach; or, (vii) Executive's failure to
comply in any material respect with the Company's policies and/or procedures,
unless corrected by Executive within ten (10) days of the Company's written
notification to Executive of such breach.

 

(d) Notice of Termination for Cause. Notice of Termination for Cause shall mean
a written notice to Executive that shall indicate the specific termination
provision in Section 6(c) relied upon and shall set forth in reasonable detail
the facts and circumstances which provide a basis for Termination for Cause.

 

(e) Termination by Executive for Good Reason. Executive may terminate
Executive's employment with the Company by resigning from employment with the
Company for Good Reason. The term "Good Reason" shall mean the occurrence,
without Executive's prior written consent, of any one or more of the following:
(i) a material reduction in Executive's base salary; (ii) a material reduction
in Executive's authority, duties or responsibilities; (iii) a relocation of
Executive's principal place of employment with the Company (or its successor, if
applicable) to a place that increases Executive's one-way commute by more than
fifty (50) miles as compared to Executive's then-current principal place of
employment immediately prior to such relocation, except for required travel by
Executive on the Company's business to an extent substantially consistent with
Executive's business travel obligations prior to such relocation; (iv) the
assignment to Executive of any duties or responsibilities in conflict with
Executive's professional medical obligations; or (v) any other action or
inaction that constitutes a material breach by the Company (or its successor, if
applicable) of any material provision of this Agreement.

 

 

 

 

No resignation for Good Reason shall be effective unless (1) Executive provides
written notice, within ninety (90) days after the first occurrence of the event
giving rise to Good Reason, to the Chairman of the Board setting forth in
reasonable detail the material facts constituting Good Reason and the reasonable
steps Executive believes necessary to cure, (2) the Company has had thirty (30)
business days from the date of such notice to cure any such occurrence otherwise
constituting Good Reason, and (3) if such event is not reasonably cured within
such period, Executive must resign from all positions Executive then holds with
the Company (including any position as a member of the Board) effective not
later than ninety (90) days after the expiration of the cure period.

 

7. Consequences of Termination of Employment.

 

(a) General. If Executive's employment is terminated for any reason or no
reason, the Company shall pay to Executive or to Executive's legal
representatives, if applicable: (i) any base salary earned, but unpaid; and,
(ii) any unreimbursed business expenses payable pursuant to Section 4 hereof and
any accrued but unused personal time off benefits and any other payments or
benefits required by applicable law (collectively "Accrued Amounts"), which
amounts shall be promptly paid in a lump sum to Executive, or in the case of
Executive's death to Executive's estate. Other than the Accrued Amounts,
Executive or Executive's legal representatives shall not be entitled to any
additional compensation or benefits if Executive's employment is terminated for
any reason other than by reason of Executive's Involuntary Termination (as
defined in Section 7(b) below). If Executive's employment terminates due to an
Involuntary Termination, Executive will be eligible to receive the additional
compensation and benefits described in Section 7(b) and 7(c), as applicable.

 

(b) Involuntary Termination. If (1) Executive's employment with the Company is
terminated by the Company without Cause (and other than as a result of
Executive's death or Disability) or (2) Executive terminates employment for Good
Reason, and provided in any case such termination constitutes a "separation from
service", as defined under Treasury Regulation Section 1.409A-1(h)) (a
"Separation from Service") (such termination described in (1) or (2), an
"Involuntary Termination"), in addition to the Accrued Amounts, Executive shall
be entitled to receive the severance benefits described below in this Section
7(b), subject in all events to Executive's compliance with Section 7(d) below:

 

(i) Executive shall receive continued payment of Executive's Base Salary (as
defined below) for the first twelve (12) months after the date of such
termination (the "Severance Period"), paid over the Company's regular payroll
schedule.

 

(ii) Executive shall receive a lump sum amount equal to Executive's target
Annual Performance Bonus for the year of termination, pro-rated based on the
ratio that the number of days from the beginning of the calendar year in which
such termination occurs through the date of termination bears to 365 (the "Bonus
Payment").

 

(iii) If Executive is eligible for and timely elects to continue the health
insurance coverage under the Company's group health plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or the state equivalent ("COBRA")
following Executive's termination date, the Company will pay the COBRA group
health insurance premiums for Executive and Executive's eligible dependents
until the earliest of (A) the close of the Severance Period, (B) the expiration
of Executive's eligibility for the continuation coverage under COBRA, or (C) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment. For
purposes of this Section, references to COBRA premiums shall not include any
amounts payable by Executive under a Section 125 health care reimbursement plan
under the Internal Revenue Code of 1986, as amended and the treasury regulations
thereunder (the "Code"). Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then regardless of whether Executive elects continued health
coverage under COBRA, and in lieu of providing the COBRA premiums, the Company
will instead pay Executive on the last day of each remaining month of the
Severance Period, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the "Health
Care Benefit Payment"). The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the COBRA premiums would otherwise have
been paid and shall be equal to the amount that the Company would have otherwise
paid for COBRA premiums, and shall be paid until the earlier of (i) expiration
of the Severance Period or (ii) the date Executive voluntarily enrolls in a
group health insurance plan offered by another employer or entity.

 



 

 

 

(c) Involuntary Termination in Connection with a Change in Control. In the event
that Executive's Involuntary Termination occurs immediately prior to, on or
within the twelve (12) months following the consummation of a Change in Control
(as defined in Section 7(e)) and subject in all events to Executive's compliance
with Section 7(d) below, then Executive shall be entitled to the benefits
provided above in Section 7(b) (which, for the avoidance of doubt, shall be
incorporated into and become part of this Section 7(c)), except that:

 

(i) the Bonus Payment shall equal Executive's full target Annual Performance
Bonus for the year of termination, rather than the pro-rated target bonus; and

 

(ii) the vesting of all of Executive's outstanding stock options and other
equity awards that are subject to time-based vesting requirements shall
accelerate in full such that all such equity awards shall be deemed fully vested
as of the date of Executive's Involuntary Termination.

 

For the avoidance of doubt, in no event shall Executive be entitled to benefits
under both Section 7(b) and this Section 7(c). If Executive is eligible for
benefits under both Section 7(b) and this Section 7(c), Executive shall receive
the benefits set forth in this Section 7(c) and such benefits will be reduced by
any benefits previously provided to Executive under Section 7(b).

 

(d) Conditions and Timing for Severance Benefits. The severance benefits set
forth in Section 7(b) and Section 7(c) above are expressly conditioned upon: (i)
Executive continuing to comply with Executive's obligations under this
Agreement, including Sections 8 through 11; and (ii) Executive signing and not
revoking a general release of legal claims in a form similar to the form
attached as Exhibit B hereto, with such changes as are necessary for updates in
applicable laws and the circumstances of Executive's termination (the "Release")
within the applicable deadline set forth therein and permitting the Release to
become effective in accordance with its terms, which must occur no later than
the Release Deadline (as defined in Section 14 below).

 

 

 

 

The salary continuation payments described in Section 7(b) will be paid in
substantially equal installments on the Company's regular payroll schedule and
subject to standard deductions and withholdings over the Severance Period
following termination; provided, however, that no payments will be made prior to
the effectiveness of the Release. On the effective date of the Release, the
Company will pay Executive the salary continuation payments that Executive would
have received on or prior to such date in a lump sum under the original schedule
but for the delay while waiting for the effectiveness of the Release, with the
balance of the payments being paid as originally scheduled. Bonus Payments
described in Section 7(b) and 7(c) will be paid in a lump sum cash payment on
the first regular payroll date of the Company following the effective date of
the Release, but in no event later than March 15 of the year following the year
in which Executive's termination of employment occurred. All severance benefits
described in this Section 7 will be subject to all applicable standard required
deductions and withholdings.

 

(e) Definitions.

 

(i) "Base Salary" means Executive's annual base salary in effect immediately
prior to Executive's termination, excluding any reduction which forms the basis
for Executive's right to resign for Good Reason.

 

(ii) "Change in Control" means a "Change in Control" as defined in the 2014
Omnibus Stock Ownership Plan, as amended.

 

8. Confidential Information. "Confidential Information" as used in this
Agreement, includes non-public confidential information provided by or on behalf
of the Company to Executive, including but not limited to specialized training,
products already developed or that are under development by the Company;
research and development materials, electronic databases; computer programs and
technologies; marketing and/or scientific studies and analysis; product and
pricing knowledge; manufacturing methods; supplier lists and information; any
and all information concerning past, present and future customers, referral
sources or vendors; contracts and licenses; management structure, company
ownership, personnel information (including the performance, skills, abilities
and payment of employees); purchasing, accounting and business systems; short
and long range business planning; data regarding the Company's past, current and
future financial performance, sales performance, and current and/or future plans
to increase the Company's market share by targeting specific medical issues,
demographic and/or geographic markets; standard operating procedures; financial
information; trade secrets, copyrights, derivative works, patents, inventions,
know-how, and other intellectual property; business policies; submissions to
government or regulatory agencies and related information; methods of operation;
implementation strategies; promotional information and techniques; marketing
presentations; price lists; files or other information; pricing strategies;
computer files; samples; customer originals; or any other confidential
information concerning the business and affairs of the Company. The Company's
Confidential Information is also comprised of the personal information received
from third parties and/or confidential and proprietary information regarding
research, products, or clinical trials received from third parties, but only if
such confidential information is reduced to writing and marked "Confidential" by
the third party. All such confidential information obtained by Executive,
whether in writing, any other tangible form of expression or disclosed orally or
through visual means or otherwise, and regardless of whether such information
bears a confidential or proprietary legend, will be presumed to be Confidential
Information. Executive acknowledges that the Confidential Information is vital,
valuable, sensitive, confidential and proprietary to Company and provides
Company with a competitive advantage. Executive further acknowledges that
Company's Confidential Information is dynamic, and constantly changes in nature
and/or quantity, given that Company continues to refine its Confidential
Information. The obligations specified in this Section 8 shall not apply, and
Executive shall have no further obligations under this Agreement with respect to
any Confidential Information that: a) is available to the public at the time of
disclosure to Executive or becomes publicly known through no breach of the
undertakings hereunder by Executive; b) becomes known to Executive through
disclosure by sources other than the Company and its Affiliates, said sources
being under no obligation of confidentiality to the Company with respect to such
Confidential Information; c) is approved by the Company for release; or d) has
been independently developed by Executive without benefit of the Confidential
Information and on Executive's own time and without use of Company resources.
Executive understands and agrees that the Company may require him, as a
condition to continued employment, to execute and abide by the terms of a
standard proprietary information and inventions agreement with the Company which
will further set forth the terms of, and prohibit the unauthorized use or
disclosure of, the Company's confidential and proprietary information (the
"PHA") and that such PHA shall become part of this Agreement and Executive's
obligations under this Agreement.

 



 

 

 

9. Non-Competition; Non-Solicitation, Etc.

 

(a) Company Promises.

 

(i) This Agreement is entered into pursuant to Executive's agreement to these
non-compete and non-solicitation provisions. Executive's agreement to the
provisions in Sections 9 through 11 is a material condition of the Company's
entering into this Agreement and continued employment of Executive.

 

(ii) The Company agrees to provide Executive with access to Confidential
Information and in a greater quantity and/or expanded nature than any such
Confidential Information that may have already been provided to Executive and
with additional opportunities to broaden the Company's services and develop the
Company's customers in a manner not previously available to Executive including,
but not limited to, information regarding the Company's products and business
plan; research results; information supporting patent applications; and Company
standard operating procedures related to the Company's research and development
efforts.

 

(iii) The Company promises that during Executive's employment with the Company,
the Company will provide Executive with the opportunity to develop goodwill and
establish rapport with the customer contacts in a greater quantity and/or
expanded nature than any such opportunities that may have already been provided
to Executive.

 

(iv) The Company promises that Executive will continue to receive and have
access to Confidential Information throughout Executive's employment with the
Company.

 

 

 

 

(b) Executive's Promises. In exchange for the Company's promises listed above
and all other consideration provided pursuant to this Agreement, to which these
promises are ancillary, Executive promises as follows:

 

(i) Executive will not, during or after Executive's employment with the Company,
use, copy, remove, disclose or disseminate to any person or entity, the
Company's Confidential Information, except (i) as required in the course of
performing Executive's duties with the Company, for the benefit of the Company,
or (ii) when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order Executive to divulge, disclose or make accessible such
information, it being understood that Executive will promptly notify the Company
of such requirement so that the Company may seek to obtain a protective order.

 

(ii) Following employment termination, Executive will immediately return to the
Company all materials created, received or utilized in any way in conjunction
with Executive's work performed with the Company that in any way incorporates,
reflects or constitutes Company's Confidential Information.

 

(iii) Executive acknowledges that the market for the Company's products,
services, and activities is global, and that the products, services and/or
activities can be provided anywhere in the world. Executive recognizes that the
Company draws its customers and/or clients from around the world because it will
seek to file patents and run clinical trials in countries around the world, and
sell its product to consumers around the world and/or pharmaceutical companies
located around the world. Moreover, Executive recognizes that the Company's
customers may be contacted by telephone, in person, or in writing (including
e-mail via the Internet). Executive further acknowledges that due to the
international scope of the Company's customer and client base, the following
non-solicitation/non-competition restriction is necessary.

 

(iv) Executive agrees and acknowledges that Executive shall not provide to the
Company, either directly or indirectly, access to Confidential Information, as
defined in Section 8, from or belonging to a third party that Executive was
exposed to or received from said third party prior to the execution date of this
Agreement and that is the subject of any confidentiality requirement of any kind
between Executive and said third party. Company agrees that: (A) Executive shall
be allowed to participate fully in the defense of any such action against
Company and in any settlement negotiations, and (B) any payment to Company by
Executive under this Section shall be only after any settlement has been
consummated or judicial action has become final and non-appealable.



 

(c) Non-Compete. Ancillary to the consideration reflected within this Agreement,
the Company and Executive agree to the following non-competition provisions.
Executive agrees that during Executive's employment with the Company and for a
period of twelve (12) months following the termination of her employment
("Non-Compete Period"):

 

Executive shall not, directly or indirectly, engage in or participate
(including, without limitation, as an investor, officer, employee, director,
agent, or consultant (any such capacity, being a "Participant")) in or on behalf
of any entity engaging in the "Company's Business", said Company's Business
being defined as: non-gene modified multi-antigen specific T cell therapies for
the treatment of hematologic malignancies and solid tumors (the "Non-Compete
Obligations"), provided, however, that nothing herein shall prevent him from
investing as a less than 5% shareholder in securities of any company listed on a
national securities exchange or quoted on an automated quotation system.

 



 

 

 

(ii) Geographic Limitation. The geographic limitation for the Non-Compete
Obligations is North America, Europe and Japan; and

 

(iii) Executive agrees that Executive's work for any third party engaged in the
Company's Business during the Non-Compete Period inevitably would lead to
Executive's unauthorized use of Company's Confidential Information, even if such
use is unintentional. Because it would be impossible, as a practical matter, to
monitor, restrain, or police Executive's use of such Confidential Information
other than by Executive's not working for such third party, and because the
Company's Business is highly specialized, the competitors are identifiable, the
market for the Company's product, services, and activities is global, and the
Company's customers are located throughout the world, Executive agrees that
restricting such employment as set forth in this Agreement is the narrowest way
to protect Company's legitimate business interests, and the narrowest way of
enforcing Executive's consideration for the receipt of Company's consideration
(namely, Executive's promise not to use or disclose Confidential Information).

 

(d) Nonsolicitation of Employees. Executive agrees that during the Non-Compete
Period, Executive will not, directly or indirectly, (i) induce or solicit any
person who was an employee, consultant or independent contractor of the Company
or any of its Affiliates, to terminate such individual's employment or service
with the Company or any of its Affiliates or (ii) assist any other person or
entity in such activities.

 

(e) Extension of Non-Solicitation/Non-Competition and Non-Recruitment Periods.
If Executive is found by a court of competent jurisdiction to have breached any
promise made in Section 9 of this Agreement, the periods specified in Section
9(c) of this Agreement shall be extended by one month for every month in which
Executive was in breach so that the Company has the full benefit of the time
period provided in Section 9(c).

 

10. Injunction. Executive recognizes that Executive's services hereunder are of
a special, unique, unusual, extraordinary and intellectual character giving them
a peculiar value, the loss of which cannot be reasonably or adequately
compensated for in damages. Executive acknowledges that if Executive were to
leave the employ of the Company for any reason and compete, directly or
indirectly, with the Company, or solicit the Company's employees, or use or
disclose, directly or indirectly, the Company's Confidential Information
(whether in tangible form or memorized), that such competition, solicitation,
use and/or disclosure would cause the Company irreparable harm and injury for
which no adequate remedy at law exists. Executive agrees this Agreement is the
narrowest way to protect the Company's interests. Therefore, in the event of the
breach or threatened breach of any of Sections 9 through 11 of this Agreement by
Executive, the Company shall be entitled to obtain injunctive relief to enjoin
such breach or threatened breach, in addition to all other remedies and
alternatives that may be available at law or in equity. Executive acknowledges
that the remedies contained in this Agreement for violation of this Agreement
are not the exclusive remedies that the Company may pursue.

 

 

 

 

11. Inventions.

 

(a) Inventions Retained and Licensed. Executive has attached hereto as Exhibit
A, a list describing all inventions, original works of authorship, derivative
works, developments, improvements and trade secrets that (i) were made by
Executive prior to her employment with the Company, (ii) belong to Executive,
(iii) relate to the Company's proposed business, products or research and
development and (iv) are not assigned to the Company hereunder (collectively,
"Prior Inventions"); or, if no such list is attached, Executive represents that
there are no such Prior Inventions. Executive agrees that Executive will not
incorporate, or permit to be incorporated, any Prior Invention owned by
Executive or in which Executive has an interest into a Company product, process
or service without the Company's prior written consent. Nevertheless, if, in the
course of Executive's employment with the Company, Executive incorporates into a
Company product, process or service a Prior Invention owned by Executive or in
which Executive has an interest, Executive hereby grants to the Company a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual, transferable,
sublicensable, worldwide license to reproduce, make derivative works of,
distribute, perform, display, import, make, have made, modify, use, sell, offer
to sell, and exploit in any other way such Prior Invention as part of or in
connection with such product, process or service, and to practice any method
related thereto.

 

(b) Assignment of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby assign to the Company, or its designee,
all Executive's right, title, and interest in and to any and all inventions,
original works of authorship, derivative works, developments, concepts,
modifications, improvements (including improvements to Confidential
Information), designs, discoveries, ideas, know-how, trademarks, trade dress,
trade secrets or other intellectual property, whether or not patentable or
registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, whether or not reduced to drawings, written
descriptions, documentation or other tangible form, as applicable, during the
period of time Executive is employed by the Company (collectively,
"Inventions"), except as provided in Section 11(f) below. Executive further
acknowledges that all original works of authorship which are made by Executive
(solely or jointly with others) within the scope of and during the period of
Executive's employment with the Company and which are protectible by copyright
are "works made for hire" as that term is defined in the United States Copyright
Act. Executive understands and agrees that the decision whether or not to
commercialize or market any Invention is within the Company's sole discretion
and for the Company's sole benefit and that no royalty will be due to Executive
as a result of the Company's efforts to commercialize or market any such
Invention.

 

(c) Inventions Assigned to the United States. Executive agrees to assign to the
United States government all Executive's right, title, and interest in and to
any and all Inventions whenever such full title is required to be in the United
States by a contract between the Company and the United States or any of its
agencies.

 

(d) Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Inventions during the term of Executive's
employment with the Company. The records will be in the form of notes, sketches,
drawings and any other format that may be specified by the Board. The records
will be available to and remain the Company's sole property at all times.

 



 

 

 

(e) Patent and Copyright Registrations. Executive agrees to assist the Company,
or its designee, at the Company's expense, in every proper way to secure the
Company's rights in any Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including, but not limited to, the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, declarations, assignments and all other instruments that
the Company deems necessary in order to apply for and obtain such rights and in
order to assign and convey to the Company, its successors, assigns, and nominees
the sole and exclusive rights, title and interest in and to such Inventions, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto. Executive further agrees that Executive's obligations to
execute or cause to be executed, when it is in Executive's power to do so, any
such instrument or papers shall continue after the termination of this
Agreement. If the Company is unable because of Executive's mental or physical
incapacity or for any other reason to secure Executive's signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering any Inventions or original works of authorship
assigned to the Company as above, then Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Executive's agent and attorney in fact, to act for and in Executive's behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by Executive.

 

(f) Exception to Assignments. Executive understands that the provisions of this
Agreement requiring assignment of Inventions to the Company does not apply to
any Invention that Executive has developed entirely on Executive's own time
without using the Company's equipment, supplies, facilities, trade secret
information or Confidential Information (an "Other Invention"), except for those
Other Inventions that either (i) relate in any way at the time of conception or
reduction to practice of such Other Invention to the Company's Business or (ii)
result from any work that Executive performed for the Company. Executive will
advise the Company promptly in writing, under a confidentiality agreement, of
any Invention that Executive believes constitutes an Other Invention and is not
otherwise disclosed on Exhibit A. Executive agrees that Executive will not
incorporate, or permit to be incorporated, any Other Invention owned by
Executive or in which Executive has an interest into a Company product, process
or service without the Company's prior written consent. Notwithstanding the
foregoing sentence, if, in the course of Executive's employment with the
Company, Executive incorporates into a Company product, process or service an
Other Invention owned by Executive or in which Executive has an interest,
Executive hereby grants to the Company a nonexclusive, royalty-free, fully
paid-up, irrevocable, perpetual, transferable, sublicensable, worldwide license
to reproduce, make derivative works of, distribute, perform, display, import,
make, have made, modify, use, sell, offer to sell, and exploit in any other way
such Other Invention as part of or in connection with such product, process or
service, and to practice any method related thereto.

 

12. Disputes. Any dispute or controversy between the Company and Executive,
arising out of or relating to this Agreement, the breach of this Agreement, the
Company's employment of Executive, or otherwise, shall be settled by binding
arbitration conducted by and before a single arbitrator in Houston, Texas
administered by the American Arbitration Association in accordance with its
Employment Arbitration Rules (the "AAA Rules") then in effect and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Both Employee and the Company hereby waive the right to a
trial by jury or judge, or by administrative proceeding, for any covered claim
or dispute. To the extent the AAA Rules conflict with any provision or aspect of
this Agreement, this Agreement shall control. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and
Executive. All claims, disputes, or causes of action under this Agreement,
whether by Employee or the Company, must be brought in an individual capacity,
and shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity. The arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding. This Agreement is made under the provisions
of the Federal Arbitration Act (9 U.S.C., Sections 1-14) ("FAA") and will be
construed and governed accordingly. It is the parties' intention that both the
procedural and the substantive provisions of the FAA shall apply. Questions of
arbitrability (that is whether an issue is subject to arbitration under this
agreement) shall be decided by the arbitrator. Likewise, procedural questions
which grow out of the dispute and bear on the final disposition are also matters
for the arbitrator. However, where a party already has initiated a judicial
proceeding, a court may decide procedural questions that grow out of the dispute
and bear on the final disposition of the matter. Each party shall bear its or
her costs and expenses in any arbitration hereunder and one-half of the
arbitrator's fees and costs; provided, however, that the arbitrator shall have
the discretion to award the prevailing party reimbursement of its or her
reasonable attorney's fees and costs, unless such award is prohibited by
applicable law. Notwithstanding the foregoing, Executive and the Company shall
each have the right to resolve any dispute or cause of action involving trade
secrets, proprietary information, or intellectual property (including, without
limitation, inventions assignment rights, and rights under patent, trademark, or
copyright law) by court action instead of arbitration.



 

13. Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid, or (d) on the
date on which a facsimile is transmitted to the parties at their respective
addresses stated below. Any party may change its address for notice and the
address to which copies must be sent by giving notice of the new addresses to
the other party in accordance with this Section 13, except that any such change
of address notice shall not be effective unless and until received.

 



 

 

 

If to the Company:

 



3200 Southwest Freeway #2240

Houston, Texas 77027

Attention: Chairman of the Board of Directors

 

with a copy (which shall not constitute notice) to:

 

Mark Catchur

 

Shumaker Loop & Kendrick, LLP
Bank of America Plaza, Suite 2800
101 East Kennedy Boulevard
Tampa, Florida 33602

 

If to Executive, to Executive's address on file with the Company.

 

14. Tax Provisions.

 

(a) Section 409A. Notwithstanding anything in this Agreement to the contrary,
the following provisions apply to the extent severance benefits provided herein
are subject to the provisions of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
"Section 409A"). Severance benefits shall not commence until Executive's
Separation from Service. Each installment of severance benefits is a separate
"payment" for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), and
the severance benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions are not available
and Executive is, upon Separation from Service, a "specified employee" for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after Executive's Separation from Service, or (ii) Executive's death.
Executive shall receive severance benefits only if Executive executes and
returns to the Company the Release within the applicable time period set forth
therein and permits such Release to become effective in accordance with its
terms, which date may not be later than sixty (60) days following the date of
Executive's Separation from Service (such latest permitted date, the "Release
Deadline"). If the severance benefits are not covered by one or more exemptions
from the application of Section 409A and the Release could become effective in
the calendar year following the calendar year in which Executive's Separation
from Service occurs, the Release will not be deemed effective any earlier than
the Release Deadline. None of the severance benefits will be paid or otherwise
delivered prior to the effective date of the Release. Except to the minimum
extent that payments must be delayed because Executive is a "specified employee"
or until the effectiveness of the Release, all amounts will be paid as soon as
practicable in accordance with the schedule provided herein and in accordance
with the Company's normal payroll practices. The severance benefits are intended
to qualify for an exemption from application of Section 409A or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A, and any ambiguities herein shall be interpreted accordingly.

 



 

 

 

(b) Section 280G. If any payment or benefit Executive will or may receive from
the Company or otherwise (a "280G Payment") would (i) constitute a "parachute
payment" within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then any such 280G Payment pursuant to this Agreement or
otherwise (a "Payment") shall be equal to the Reduced Amount. The "Reduced
Amount" shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive's receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (x) of the preceding sentence, the reduction shall occur in the manner
(the "Reduction Method") that results in the greatest economic benefit for
Executive. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata (the "Pro Rata Reduction
Method").

 

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are "deferred
compensation" within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

 

Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change in control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within fifteen (15) calendar days after the date on which
Executive's right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.

 

 

 

 

If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 14(b) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section 14(b) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in the first paragraph of this
Section 14(b), Executive shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

 

15. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws.

 

(b) Entire Agreement/Amendments. This Agreement and the instruments contemplated
herein contain the entire understanding of the parties with respect to the
employment of Executive by the Company from and after the Effective Date and
supersede any prior agreements or promises between the Company and Executive,
except for any outstanding stock option or other equity award agreement
previously entered into between Executive and the Company. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

 

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.

 

(d) Assignment. This Agreement shall not be assignable by Executive.

 

(e) Representation. Executive represents that Executive's employment by the
Company and the performance by Executive of her obligations under this Agreement
do not, and shall not, breach any agreement, including, but not limited to, any
agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of her or of any other party, to perform
services for any other party or to refrain from competing, directly or
indirectly, with the business of any other party. Executive shall not disclose
to the Company or use any trade secrets or confidential or proprietary
information of any other party.

 

(f) Successors; Binding Agreement; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and permitted assignees of the parties hereto.

 

 

 

 

(g) Withholding Taxes. The Company shall withhold from any and all compensation,
severance and other amounts payable under this Agreement such Federal, state,
local or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.



 

(h) Survivorship. The respective rights and obligations of the parties
hereunder, including without limitation Sections 8 through 11 hereof, shall
survive any termination of Executive's employment to the extent necessary to the
agreed preservation of such rights and obligations.

 

(i) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

(j) Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

Signature Page Follows

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 



    By: Marker Therapeutics, Inc.                     By: /s/ Peter Hoang    
Name: Peter Hoang     Title: President and Chief Executive Officer         /s/
Mythili Koneru       Name: Mythili Koneru, M.D. Ph.D.      

 

 

 

 

EXHIBIT A

 

INVENTIONS

 

None.

 



 

